--------------------------------------------------------------------------------

Exhibit 10.1
 
VASCULAR SOLUTIONS, INC.
STOCK OPTION AND STOCK AWARD PLAN
AS AMENDED APRIL 21, 2015
(SECTION 13 SUBJECT TO SHAREHOLDER APPROVAL AT THE ANNUAL MEETING OF
SHAREHOLDERS TO BE HELD ON MAY 1, 2015)


1.      Purpose of Plan.  This Plan shall be known as the “Vascular Solutions,
Inc. Stock Option and Stock Award Plan” and is hereinafter referred to as the
“Plan”.  The Plan shall provide for the issuance of shares of common stock, par
value $.01 (the “Common Stock”), of Vascular Solutions, Inc. (the
“Corporation”).  The purpose of the Plan is to aid in maintaining and developing
a mutually beneficial relationship with employees and non-employees of the
Corporation who perform valuable services for or on behalf of the Corporation,
to offer such persons additional incentives to put forth maximum efforts for the
success of the business, and to afford them an opportunity to acquire a
proprietary interest in the Corporation.  It is intended that this purpose be
effected through the granting of stock options, the awarding of Common Stock
subject to restrictions (the “Restricted Shares”) and the awarding of stock
appreciation rights to such persons as hereinafter provided.  Options granted
under the Plan may be either incentive stock options (“Incentive Stock Options”)
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”), or options which do not qualify as Incentive Stock Options.
 
2.      Stock Subject to the Plan.  Subject to the provisions of Section 10
hereof, the stock to be subject to options and which may be awarded as
Restricted Shares under the Plan shall be shares of the Corporation’s authorized
Common Stock.  Such shares may be either authorized but unissued shares or
issued shares which have been reacquired by the Corporation.  Subject to the
adjustment as provided in Section 10 hereof, the maximum number of shares on
which options may be exercised or which may be awarded as Restricted Shares
under this Plan from its inception shall be 5,500,000.  Notwithstanding the
foregoing, the number of shares available for granting Incentive Stock Options
under the Plan after January 25, 2006 shall not exceed 3,900,000 shares, subject
to adjustment as provided in the Plan and Section 422 or 424 of the Code or any
successor provisions.  Any shares subject to an option under the Plan which, for
any reason, expires or is terminated unexercised, shall be available for options
or awards thereafter granted during the term of the Plan.  If any award of
Restricted Shares is forfeited in accordance with the terms and conditions of
such award, the Restricted Shares so forfeited shall also become available for
further grants or awards under the Plan.
 
3.       Administration of Plan.
 
(a)    The Plan shall be administered by the Board of Directors of the
Corporation.  The Board of Directors may authorize, at any time, the formation
of a Stock Option Committee (the “Committee”), consisting of two or more members
who shall be appointed from time to time by the Board of Directors.  The Stock
Option Committee will, if formed, have authority to exercise the powers
conferred on the Board of Directors under the Plan, other than the power under
Section 11 herein to terminate or amend the Plan or to accelerate the
exercisability of any option or lift the restrictions on any Restricted Shares
granted or awarded under the Plan.
 
(b)    The Board of Directors shall have plenary authority in its discretion,
subject to the express provisions of this Plan, to:  (i) determine the purchase
price of the Common Stock covered by each option and the terms of exercise of
each such option, (ii) determine the persons to whom and the time or times at
which options (a person receiving an option is hereinafter referred to as an
“Optionee”) or awards of Restricted Shares (a person receiving an award of
Restricted Shares is hereinafter referred to as a “Grantee”) shall be granted or
made and the number of shares to be subject to each such option or award (iii)
determine the period during which Restricted Shares shall remain subject to
restrictions and the nature and type of restrictions that may be imposed on
Restricted Shares (iv) interpret the Plan, (v) prescribe, amend and rescind
rules and regulations relating to the Plan, (vi) determine the terms and
provisions (and amendments thereof) of each option and Restricted Share
agreement under this Plan (which agreements need not be identical), including
the designation of those options intended to be Incentive Stock Options, (vii)
the form of payment to be made upon the exercise of an SAR (as hereinafter
defined) as provided in Section 16, which payment may be either cash, common
stock of the Corporation or a combination thereof, and (viii) make all other
determinations necessary or advisable for the administration of the Plan.
 
(c)    The Committee shall select one of its members as its Chairman and shall
hold its meetings at such times and places as it may determine.  A majority of
its members shall constitute a quorum.  All determinations of the Committee
shall be made by not less than a majority of its members.  Any decision or
determination reduced to writing and signed by a majority of the members of the
Committee shall be fully effective as if it had been made by a majority vote at
a meeting duly called and held.
 

--------------------------------------------------------------------------------

(d)    The granting of an option or an award pursuant to the Plan shall be
effective only if a written agreement shall have been duly executed and
delivered by and on behalf of the Corporation and the Optionee or Grantee to
whom such right is granted.
 
(e)    The Board of Directors or the Committee shall, to the extent necessary or
desirable, establish any special rules for Optionees or Grantees located in any
particular country other than the United States.  Such rules shall be set forth
in Appendices to the Plan, which shall be deemed incorporated into and form part
of the Plan.
 
4.       Eligibility.
 
(a)    Incentive Stock Options (as determined pursuant to Section 14 herein) may
be granted only to employees of the Corporation and its subsidiary
corporations.  Options which do not qualify as Incentive Stock Options and
awards of Restricted Shares may be granted or made to both employees and to
individuals or other entities (including but not limited to consultants) who
perform services for the Corporation but who are not employed by the
Corporation, when granting an option or award to such person would be of benefit
to the Corporation.
 
(b)    Notwithstanding any other provision in the Plan, if at the time an option
is otherwise to be granted pursuant to the Plan the Optionee owns directly or
indirectly (within the meaning of Section 425(d) of the Code (as hereinafter
defined) Common Stock of the Corporation possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Corporation or
its parent or subsidiary corporations, if any, (within the meaning of Section
422(b)(6) of the Code) then any Incentive Stock Option to be granted to such
Optionee pursuant to the Plan shall satisfy the requirements of Section
422A(c)(6) of the Code, and the option price shall not be less than 110% of the
fair market value of the Common Stock of the Corporation, determined as
described in Section 5, and such option by its terms shall not be exercisable
after the expiration of five (5) years from the date such option is granted.
 
5.      Price.  The option price for all options granted under the Plan shall be
determined by the Board of Directors but shall not be less than 100% of the fair
market value of the Common Stock at the date of granting of such option, as
determined in good faith by such Board.  The option price shall be payable at
the time written notice of exercise is given to the Corporation.  An Optionee
shall be entitled to pay the exercise price in cash, by tendering to the
Corporation shares of Common Stock, previously owned by the Optionee, having a
fair market value on the date of exercise equal to the option price, or, with
the consent of the Board of Directors, by the issuance of a promissory note to
the Corporation.  The fair market value of such shares shall be (i) the closing
price of the Common Stock as reported for composite transactions if the Common
Stock is then traded on a national securities exchange, (ii) the last sales
price if the Common Stock is then traded on the NASDAQ National Market System,
or (iii) the average of the closing representative bid and asked prices as
reported on NASDAQ if the Common Stock is then traded on NASDAQ.  If the Common
Stock is not so traded, the Board of Directors shall determine in good faith the
fair market value.
 
6.      Term.  Each option and each Restricted Share award and all rights and
obligations thereunder shall (subject to the provisions of Section 8) expire on
the date determined by the Board of Directors and specified in the option
agreement or agreement relating to the award of the Restricted Shares.  The
Board of Directors shall be under no duty to provide terms of like duration for
options or awards granted under the Plan; provided, however, that the term of
any Incentive Stock Option shall not extend more than ten (10) years from the
date of granting of the option.
 
7.       Exercise of Options and Awards.
 
(a)    The Board of Directors shall have full and complete authority (subject to
the provisions of Section 8) to determine, at the time of granting or making,
whether an option or Restricted Share award will be exercisable in full at any
time or from time to time during the term of the option or award, or to provide
for the exercise or receipt thereof in such installments and at such times
during the term of the option or award as Board may determine.
 

--------------------------------------------------------------------------------

(b)    Notwithstanding any provision of the Plan or the terms of any option
granted or award of Restricted Shares made under the Plan, the exercise of any
option or the transferring of any shares of Common Stock on the books and
records of the Corporation pursuant to a Restricted Share award may be made
contingent upon receipt from the Optionee or Grantee (or other person rightfully
exercising the option or receiving certificates for the shares granted pursuant
to a Restricted Share award) of a representation that, at the time of such
exercise or receipt, it is their then intention to acquire the shares so
received thereunder for investment and not with a view to distribution thereof. 
Certificates for shares issued or transferred pursuant to the exercise of any
option or the granting of any Restricted Share award may be restricted as to
further transfers upon advice of legal counsel that such restriction is
appropriate to comply with applicable securities laws.
 
(c)    Notwithstanding any provision of the Plan or the terms of any option
granted or award of Restricted Shares made under the Plan, the Company shall not
be required to issue any shares of Common Stock, deliver any certificates for
shares of Common Stock or transfer on its books and records any shares of Common
Stock if such issuance, delivery or transfer would, in the judgment of the Board
of Directors, constitute a violation of any state or Federal law, or of the
rules and regulations of any governmental regulatory body or any securities
exchange.
 
(d)    An Optionee electing to exercise an option shall give written notice to
the Corporation of such election and of the number of shares subject to such
exercise.  The full purchase price of such shares shall be tendered, in
accordance with the provisions of Section 5, with such notice of exercise. 
Until such person has been issued a certificate or certificates for the shares
subject to such exercise, he shall possess no rights as a stockholder with
respect to such shares.
 
(e)    Nothing in the Plan or in any agreement thereunder shall confer on any
employee any right to continue in the employ of the Corporation or any of its
subsidiaries or affect, in any way, the right of the Corporation or any of its
subsidiaries to terminate his or her employment at any time.
 
8.       Effect of Termination of Employment or Death.  Unless otherwise stated
in the option agreement, the following provisions shall govern the treatment of
an option upon termination of employment:
 
(a)    In the event that the Optionee shall cease to be employed by the
Corporation or its subsidiaries, if any, for any reason other than such holder’s
gross and willful misconduct or death or disability, such Optionee shall have
the right to exercise the option at any time within three months after such
termination of employment to the extent of the full number of shares such holder
was entitled to purchase under the option on the date of termination, subject to
the condition that no option shall be exercisable after the expiration of the
term of the option.
 
(b)    In the event that an Optionee shall cease to be employed by the
Corporation or its subsidiaries, if any, by reason of such holder’s gross and
willful misconduct during the course of employment, including but not limited to
wrongful appropriation of funds of the Corporation or the commission of a gross
misdemeanor or felony, the option shall be terminated as of the date of the
misconduct.
 
(c)    If the Optionee shall die while in the employ of the Corporation or any
subsidiary, if any, or within three (3) months after termination of employment
for any reason other than gross and willful misconduct, or become disabled
(within the meaning of Section 105(d)(4) of the Code) while in the employ of the
Corporation or a subsidiary, if any, and such Optionee shall not have fully
exercised the option, such option may be exercised at any time within twelve
months after such holder’s death or such disability by the personal
representatives, administrators, or, if applicable, guardian, of the Optionee or
by any person or persons to whom the option is transferred by will or the
applicable laws of descent and distribution to the extent of the full number of
shares such holder was entitled to purchase under the option on the date of
death, disability or termination of employment, if earlier, and subject to the
condition that no option shall be exercisable after the expiration of the term
of the option.
 

--------------------------------------------------------------------------------

9.       Nontransferability of Options.  No option granted under the Plan shall
be transferable by an Optionee, otherwise than by will or the laws of descent or
distribution or pursuant to a qualified domestic relations order as defined by
the Code.
 
10.    Dilution or Other Adjustments.  If the number of outstanding shares of
the Common Stock of the Corporation shall, at any time, be increased or
decreased as a result of a subdivision or consolidation of shares, stock
dividend, stock split, spin-off or other distribution of assets to shareholders,
recapitalization, merger, consolidation or other corporate reorganization in
which the Corporation is the surviving corporation, the number and kind of
shares subject to the Plan and to any option, SAR or Restricted Share award
previously granted or made, as well as the option price or amount payable upon
the exercise of any previously granted option or SAR, shall be appropriately
adjusted in order to prevent the dilution or enlargement of rights of holders of
outstanding options, SARs or Restricted Share awards.  Any fractional shares
resulting from any such adjustment shall be eliminated.
 
11.    Amendment or Discontinuance of Plan.  The Board of Directors may amend or
discontinue the Plan at any time; however, no amendment of the Plan shall,
without shareholder approval, amend the Plan in a way which would violate the
rules or regulations of the National Association of Securities Dealers, Inc. or
any other securities exchange that are applicable to the Corporation.  Except as
provided in Section 10, the Board of Directors shall not alter or impair any
option, SAR or Restricted Share award thereto granted or made under the Plan
without the consent of the holder of the option, SAR or award; provided,
however, that the Board of Directors may accelerate the exercisability of
options (and any related SARs) or lift any restrictions imposed on Restricted
Shares at any time during the term of such options or awards without the consent
of the holder thereof.
 
12.    Time of Granting.  Nothing contained in the Plan or in any resolution
adopted or to be adopted by the Board of Directors or by the shareholders of the
Corporation, and no action taken by the Board of Directors (other than the
execution and delivery of an option or the making of an Award Agreement (as
hereinafter defined)), shall constitute the granting of an option or the making
of a Restricted Share award hereunder.  The granting of an option or the making
of a Restricted Share award pursuant to the Plan shall take place only when a
written option or Award Agreement shall have been duly executed and delivered by
or on behalf of the Corporation to the Optionee or Grantee to whom such option
or award is granted or made.
 
13.    Termination of Plan.  Unless the Plan shall have been discontinued as
provided in Section 11 hereof, the Plan shall terminate on May 1, 2025.  No
option or Restricted Share award may be granted or made after such termination,
but termination of the Plan shall not, without the consent of the Optionee or
Grantee, alter or impair any rights or obligations under any option, SAR or
Restricted Share award theretofore granted or made.
 
14.    Determination of Incentive Stock Option.  The Board shall determine, upon
the granting of each option, whether such option shall be an Incentive Stock
Option or an option that does not qualify as an Incentive Stock Option.
 
15.    Restricted Share Awards.  Each award of Restricted Shares under the Plan
shall be evidenced by an instrument (an “Award Agreement”).  Each Award
Agreement shall be subject to the terms and conditions of the Plan but may
contain additional terms and conditions (which terms and conditions may vary
from Grantee to Grantee) that are not inconsistent with the Plan as the Board of
Directors may deem necessary and desirable.  Each Award Agreement shall comply
with the following terms and conditions:
 
(a)    The Board of Directors shall determine the number of Restricted Shares to
be awarded to a Grantee.
 
(b)    At the time of the award of Restricted Shares, a certificate representing
the appropriate number of shares of Common Stock awarded to a Grantee shall be
registered in the name of such Grantee but shall be held by the Corporation or
any custodian appointed by the Corporation for the account of the Grantee
subject to the terms and conditions of the Plan.  The Grantee shall have all
rights of a stockholder as to such shares of Common Stock, including the right
to receive dividends and the right to vote such Common Stock, subject to the
following restrictions:  (i) the Grantee shall not be entitled to delivery of
the stock certificate until the expiration of the Restricted Period (as
hereinafter defined); (ii) the Restricted Shares may not be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of during the Restricted
Period; and (iii) all or a specified portion of the Restricted Shares shall be
forfeited and all rights of the Grantee to any forfeited Restricted Shares shall
terminate without further obligation on the part of the Corporation unless the
Grantee remains in the continuous employment of the Corporation for the period
in relation to which all or such portion of the Restricted Shares were granted
(the “Restricted Period”).  The Board of Directors shall have the power to
determine which portion of an award of Restricted Shares shall be forfeited in
the event of a Grantee’s failure to remain in the continuous employment of the
Corporation during the Restricted Period relating to such award.  In addition,
the Board of Directors may specify additional restrictions or events that must
occur during the Restricted Period or the Restricted Shares, or a portion
thereof, shall be forfeited as stated in the award thereof.  Any shares of
Common Stock received as a result of a stock distribution to holders of
Restricted Shares shall be subject to the same restrictions as such Restricted
Shares.
 

--------------------------------------------------------------------------------

(c)    At the end of each applicable Restricted Period or at such earlier time
as otherwise provided by the Board of Directors, all restrictions contained in
an Award Agreement and in the Plan shall lapse as to such portion of the
Restricted Shares granted in relation to such Restricted Period, and a stock
certificate for the appropriate number of shares of Common Stock, free of
restrictions, shall be delivered to the Grantee or the Grantee’s beneficiary or
estate, as the case may be.
 
(d)    There shall be no limitation on the number of shares of Common Stock
which a Grantee may be awarded except that no Grantee may be awarded shares of
Common Stock in excess of the number of shares remaining available for option
grants and awards of Restricted Shares under the Plan.
 
16.    Alternative Stock Appreciation Rights.
 
(a)    Grant.  At the time of grant of an option under the Plan (or at any time
thereafter as to options which are not Incentive Stock Options), the Board of
Directors, in its discretion, may grant to the holder of such option an
alternative Stock Appreciation Right (“SAR”) for all or any part of the number
of shares covered by the holder’s option.  Any such SAR may be exercised as an
alternative, but not in addition to, an option granted hereunder, and any
exercise of an SAR shall reduce an option by the same number of shares as to
which the SAR is exercised.  An SAR granted to an Optionee shall provide that
such SAR, if exercised, must be exercised within the time period specified
therein.  Such specified time period may be less than (but may not be greater
than) the time period during which the corresponding option may be exercised. 
An SAR may be exercised only when the corresponding option is eligible to be
exercised.  The failure of the holder of an SAR to exercise such SAR within the
time period specified shall not reduce such holder’s option rights.  If an SAR
is granted for a number of shares less than the total number of shares covered
by the corresponding option, the Board of Directors may later (as to options
which are not Incentive Stock Options) grant to the Optionee an additional SAR
covering additional shares; provided, however, that the aggregate amount of all
SARs held by any Optionee shall at no time exceed the total number of shares
covered by such Optionee’s unexercised options.
 
(b)    Exercise.  The holder of any option that by its terms is exercisable who
also holds an SAR may, in lieu of exercising their option, elect to exercise
their SAR, subject, however, to the limitation on time of exercise hereinafter
set forth.  Such SAR shall be exercised by the delivery to the Corporation of a
written notice which shall state that the Optionee elects to exercise their SAR
as to the number of shares specified in the notice and which shall further state
what portion, if any, of the SAR exercise amount (hereinafter defined) the
holder thereof requests be paid in cash and what portion, if any, such holder
requests be paid in Common Stock of the Corporation.  The Board of Directors
shall promptly cause to be paid to such holder the SAR exercise amount either in
cash, in Common Stock of the Corporation, or any combination of cash and stock
as the Board of Directors may determine.  Such determination may be either in
accordance with the request made by the holder of the SAR or in the sole and
absolute discretion of the Board of Directors.  The SAR exercise amount is the
excess of the fair market value of one share of the Corporation’s Common Stock
on the date of exercise over the per share option price for the option in
respect of which the SAR was granted multiplied by the number of shares as to
which the SAR is exercised.  For the purposes hereof, the fair market value of
the Corporation’s shares shall be determined as provided in Section 5 herein. 
An SAR may be exercised only when the SAR exercise amount is positive.
 
(c)    Limitation on Date of Exercise.  A cash settlement of an SAR by an
officer or director of the Corporation may only be accomplished in compliance
with Rule 16b-3(e) of the Securities Exchange Act of 1934 as presently in effect
or as subsequently modified by amendment.
 

--------------------------------------------------------------------------------

(d)    Other Provisions of Plan Applicable.  All provisions of this Plan
applicable to options granted hereunder shall apply with equal effect to an
SAR.  No SAR shall be transferable otherwise than by will or the laws of descent
and distribution and an SAR may be exercised during the lifetime of the holder
thereof, only by such holder.
 
17.    Tax Indemnification Payments.  The Board shall have the authority, at the
time of the grant of an option or the making of a Restricted Share award under
the Plan or at any time thereafter, to approve tax indemnification payments to
designated Optionees and Grantees to be paid upon their exercise of stock
options which do not qualify as incentive stock options or recognition of a
taxable gain by reason of their receipt of an award of Restricted Shares, as the
case may be.  The amount of any such payments shall not exceed the amount of tax
generally payable by an Optionee or Grantee by reason of such exercise or
recognition, and shall not, in any case, exceed sixty percent of the amount
imputed as taxable income to a particular Optionee or Grantee by reason of
either of the above-described events.  The Board of Directors shall have full
authority, in its discretion, to determine the amount of any such payment, the
terms and conditions affecting the exercise, vesting and payment of any payment,
and whether any payment shall be payable in cash or other property.
 
18.    Income Tax Withholding.
 
(a)    In order to assist an Optionee or Grantee in paying federal and state
income taxes required to be withheld upon the exercise of an option or receipt
of a Restricted Share award granted or made hereunder, the Board of Directors,
in its discretion and subject to such additional terms and conditions as it may
adopt, may permit the Grantee or Optionee to elect to satisfy such income tax
withholding obligation by delivering previously owned shares or by having the
Corporation withhold a portion of the shares otherwise to be delivered upon
exercise of such option or award with a fair market value, determined in
accordance with the provisions of Section 5 hereof, in an amount up to the
Optionee’s maximum marginal tax rate.  Any such election by an officer or
director of the Corporation must comply with the provisions of Rule 16b-3 under
the Securities Exchange Act of 1934 or any successor rule.
 
(b)    Optionees and Grantees are responsible for the payment of all income
taxes, employment, social insurance, welfare and other taxes under applicable
law relating to any amounts deemed under the laws of the country of their
residency or of the organization of the subsidiary which employs them to
constitute income arising out of the Plan, the purchase and sale of shares
pursuant to the Plan and the distribution of shares or cash to the participant
in accordance with the Plan.  Each participant, by participating in the Plan,
authorizes the Company or the relevant subsidiary to make appropriate
withholding deductions from each participant’s compensation, and to pay such
amounts to the appropriate tax authorities in the relevant country or countries
in order to satisfy any of the above tax liabilities of the participant under
applicable law.
 
19.    Omitted.
 
20.    Award Limitations Under the Plan.  No person eligible to receive an award
under the Plan may be granted any award or awards under the Plan, the value of
which awards is based solely on an increase in the value of the shares after the
date of grant of such awards, for more than 500,000 shares (subject to
adjustment as provided for in Section 10), in the aggregate in any calendar
year.  The foregoing annual limitation specifically includes the grant of any
awards representing “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code.
 
21.    Miscellaneous.  Nothing in this Plan shall confer on any Optionee or
Grantee any express or implied right of continued employment by the Company or
any subsidiary, whether for the duration of the Plan or otherwise.  Nothing in
this Plan shall confer on any person any legal or equitable right against the
Company or any of its affiliates, directly or indirectly, or give rise to any
cause of action at law or in equity against the Company or any of its
affiliates.  None of the options granted hereunder, the shares purchased
hereunder or any other benefits conferred hereby shall form any part of the
wages or salary of any employee for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
of its affiliates be entitled to any compensation for any loss or any right or
benefit under this Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.
 
22.    Acceptance of Terms.  By participating in the Plan, each Optionee and
Grantee shall be deemed to have accepted all the conditions of the Plan and the
terms and conditions of any rules and regulations adopted by the Board of
Directors or the Committee and shall be fully bound thereby.
 
 

--------------------------------------------------------------------------------